DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the rod comprises… a bolt head on its opposite end, and wherein the at least one tensioning member comprise a threaded nut adapted to threadably couple to the threaded rod to longitudinally compress the insert body between the bolt head and the threaded nut” from claim 10 lines 1-5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “tensioning mechanism” in claims 1, 8, 19, and 22.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 12, 14-17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ramsey (US20050077017).
	Regarding claim 1, Ramsey teaches a roller shade (20) for selectively covering an architectural opening (intended use language) and which reduces deflection in the roller shade (the components inside the tube provide structurally support that will reduce deflection) comprising: 
a longitudinal roller tube (22); 
a shade material attached to the roller tube (fig. 1); and 
a tension insert (66) inserted within the roller tube (22), wherein the tension insert comprises a longitudinal insert body that is longitudinally compressed (section 134 of element 66 (see fig. 9a) is compressed by the two tube sections 56 and 60 of the roller tube while in compression) via a tensioning mechanism (68, as described in paragraph 0039). 
Regarding claim 12, Ramsey teaches that the tension insert (66) is substantially centered with respect to the roller tube (the tension insert is concentric with the roller tube, and therefor considered substantially centered).
Regarding claim 14, Ramsey teaches that the insert body (134) is compressed (the tension mechanism compresses everything between the frames as described in paragraph 0039) to a position where the roller tube is substantially straight (paragraph 0051 states that the “sag” is negated, meaning the roller tube is substantially straight).
	Regarding claim 15, Ramsey teaches that the insert body (134) is compressed (the tension mechanism compresses everything between the frames as described in paragraph 0039) to a position where the deflection in the roller tube is substantially removed (paragraph 0051 states that the “sag” is negated, meaning the deflection in the roller tube is substantially removed).
	Regarding claim 16, Ramsey teaches that the insert body (134) is compressed (the tension mechanism compresses everything between the frames as described in paragraph 0039) to a position (the point right before the tube begins to correct while it is under compression) prior to when the insert body begins to bow in an opposite direction from the deflection (the sagging) in the roller tube (paragraph 0051 states that the “sag” is negated, meaning the deflection in the roller tube is substantially removed, the compression must take place prior to the correction happened, which straightens out the tube).
Regarding claim 17, Ramsey teaches that the position (the point right before the tube begins to correct while it is under compression) is determined using the size of the roller tube (the size of the roller tube changes how much it sags, which in turn changes the position because the position is the point right before the compression begins to correct the sag).
	Regarding claim 19, Ramsey teaches a method for reducing deflection in a roller shade (20) that selectively covers an architectural opening (as shown in fig. 1) comprising the steps of: inserting (it is inserted in fig. 1) a tension insert (66) within a longitudinal roller tube (22) of the roller shade (20), wherein the roller shade (20) further comprises a shade material attached to the roller tube (fig. 1); and longitudinally compressing (as described in paragraph 0039) the tension insert (66) via a tensioning mechanism (68).
Claim(s) 1, 12, 14-15, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamanak (US6378594).
	Regarding claim 1, Yamanak teaches a roller shade (10) for selectively covering an architectural opening (intended use language) and which reduces deflection in the roller shade (the components inside the tube provide structurally support that will reduce deflection) comprising: 
a longitudinal roller tube (16); 
a shade material attached to the roller tube (18); and 
a tension insert (comprising the spring 20 and its connections on each end) inserted within the roller tube (16), wherein the tension insert comprises a longitudinal insert body (just the spring 20) that is longitudinally compressed via a tensioning mechanism (the connection portion between the spring 20 and the tube 16 as described in column 4 lines 5-10).
Regarding claim 12, Yamanak teaches that the tension insert (comprising the spring 20 and its connections on each end) is substantially centered with respect to the roller tube (the tension insert is concentric with the roller tube, and therefor considered substantially centered).
	Regarding claim 14, Yamanak teaches that the insert body (20) is compressed to a position (fig. 1 shows the spring compressed to a position) where the roller tube is substantially straight (fig. 1 shows the roller tube being substantially straight).
	Regarding claim 15, Yamanak teaches that the insert body (20) is compressed to a position (fig. 1 shows the spring compressed to a position) where the deflection in the roller tube is substantially removed (fig. 1 shows the roller tube having deflection substantially removed).
Regarding claim 19, Yamanak teaches a method for reducing deflection in a roller shade (10) that selectively covers an architectural opening (fig. 1) comprising the steps of: inserting a tension insert (comprising the spring 20 and its connections on each end) within a longitudinal roller tube (16, shown in fig. 1) of the roller shade (10), wherein the roller shade (10) further comprises a shade material (8) attached to the roller tube (fig. 1); and longitudinally compressing the tension insert (comprising the spring 20 and its connections on each end) via a tensioning mechanism (the connection portion between the spring 20 and the tube 16 as described in column 4 lines 5-10).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9, and 12-22 are rejected under 35 U.S.C. 103 as being unpatentable over Tu (US8051993) in view of Holland (US20110006179).
Regarding claim 1, Tu teaches  a roller shade for selectively covering an architectural opening (as shown in fig. 1) and which reduces deflection (due to components inside the tube) in the roller shade comprising: 
a longitudinal roller tube (1); 
a shade material attached (6) to the roller tube; and 
a tension insert (2) inserted within the roller tube (fig. 2), wherein the tension insert comprises a longitudinal insert body (the entire piece is considered the body). Tu does not teach that the longitudinal insert body is longitudinally compressed via a tensioning mechanism.
	Holland teaches (fig. 2) a tension insert (74 and 71) with a longitudinal insert body (both 74 and 71 are considered the body) that is longitudinally compressed (via tightening the nuts 43) via a tensioning mechanism (the 43s and the 40). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tu with the teachings of Holland by having the longitudinal insert body longitudinally compressed via a tensioning mechanism extending through the center (21) of the longitudinal insert body. This alteration provides the predictable and expected result of the increased tension making the insert body more rigid. 
	Regarding claim 2, modified Tu teaches that the tension insert (2) comprises a longitudinal inner tube portion (21) with a plurality of longitudinal fins (22, three of them) circumferentially extending from the inner tube portion (shown in fig. 4).
Regarding claim 3, modified Tu teaches that the plurality of longitudinal fins are equidistant from each other (fig. 4).
	Regarding claim 4, modified Tu teaches that the plurality of longitudinal fins comprise three fins (fig. 4).
	Regarding claim 5, modified Tu teaches that one of the fins terminate with a longitudinal curved plate (28) comprising an outer surface adapted to abut an inner surface of the roller tube (as shown in fig. 4). Modified Tu does not teach that each fin terminate with a longitudinal curved plate comprising an outer surface adapted to abut an inner surface of the roller tube. 
	The courts have held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced, in re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Tu so that each fin terminates with a longitudinal curved plate comprising an outer surface adapted to abut an inner surface of the roller tube. This alteration provides the predictable and expected result of the tension insert being able to fit properly inside the roller tube without needed to match the exact fin with the recessed component 13.
Regarding claim 6, modified Tu teaches that each fin terminates with a surface area adapted to abut an inner surface of the roller tube (as shown in fig. 4).
Regarding claim 7, modified Tu teaches that the inner tube portion (21) is cylindrical in shape (fig. 3).
Regarding claim 8, modified Tu teaches that the inner tube portion (21) comprises a through bore extending therethrough (after the modification to claim 1 above) and wherein the tensioning mechanism comprises a rod (40 from Holland) extending within the through bore and at least one tensioning member (43 from Holland) that interacts with the rod to compress the insert body.
Regarding claim 9, modified Tu teaches that the rod (40 from Holland) comprises a threaded rod and wherein the at least one tensioning member comprises a pair of threaded nuts (the top 43 and the bottom 43 in figure 1 of Holland) adapted to threadably couple to the threaded rod (as shown in fig. 1) to longitudinally compress the insert body between the pair of threaded nuts (paragraph 0086 describes the nuts compressing an insert body, this is applied to Tu in the modification to claim 1 above).
Regarding claim 12, modified Tu teaches that the tension insert (2) is substantially centered with respect to the roller tube (as shown in fig. 4).
Regarding claim 13, modified Tu teaches that the insert body  (the entire piece 2 is considered the body) comprises a length selected from a range of about 50% of a length of the roller tube to about 75% of the length of the roller tube (fig. 5 shows that the length is about 50% of the length of the roller tube).
Regarding claim 14, modified Tu teaches that the insert body (the entire piece 2 is considered the body) is compressed to a position where the roller tube is substantially straight (figure 5 shows the roller tube being substantially straight).
Regarding claim 15, modified Tu teaches that the insert body (the entire piece 2 is considered the body) is compressed to a position where the deflection in the roller tube is substantially removed (figure 5 shows the roller tube having any deflection substantially removed).
Regarding claim 16, modified Tu teaches that the insert body (the entire piece 2 is considered the body) is compressed (via the nuts) to a position prior to when the insert body begins to bow in an opposite direction (due to the compression) from the deflection (sag in the roller tube) in the roller tube.
Regarding claim 17, modified Tu teaches that the position is determined using the size of the roller tube (the size of the roller tube changes how much it sags, which in turn changes the position because the position is the point right before the compression begins to correct the sag).
Regarding claim 18, Tu teaches a roller shade for selectively covering an architectural opening (as shown in fig. 1) and which reduces deflection (due to components inside the tube) in the roller shade comprising: a longitudinal roller tube (1); a shade material attached (6) to the roller tube; a tension insert (2) inserted and substantially centered within the roller tube (figs. 2 and 4), wherein the tension insert comprises a longitudinal insert body (the entire piece is considered the body), wherein the insert body comprises an inner tube portion (21) with a plurality of longitudinal fins (22, three of them) circumferentially extending from the inner tube portion (as shown in fig. 4). Tu does not teach a threaded rod, and a pair of threaded nuts, wherein the threaded rod is inserted within the inner tube portion of the insert body and wherein the insert body is longitudinally compressed by threading the pair of threaded nuts on the threaded rod.
Holland teaches a tension threaded rod (40), a pair of threaded nuts (the top 43 and the bottom 43 in fig. 1), wherein the threaded rod (40) is inserted within a longitudinal insert body (both 74 and 71), and wherein the longitudinal insert body (both 74 and 71) is longitudinally compressed by threading the pair of threaded nuts (the top 43 and the bottom 43 in fig. 1) on the threaded rod (40). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tu with the teachings of Holland by adding a threaded rod and a pair of threaded nuts, wherein the threaded rod is inserted within the inner tube portion, and wherein the longitudinal insert body is longitudinally compressed by threading the pair of threaded nuts on the threaded rod. This alteration provides the predictable and expected result of the increased tension making the insert body more rigid.
Regarding claim 19, Tu teaches a method for reducing deflection in a roller shade (fig. 1) that selectively covers an architectural opening comprising the steps of: inserting a tension insert (2, fig. 2) within a longitudinal roller tube (1) of the roller shade, wherein the roller shade further comprises a shade material (6) attached to the roller tube (fig. 1). Tu does not teach the step of longitudinally compressing the tension insert via a tensioning mechanism.
	Holland teaches (fig. 2) a tension insert (74 and 71) with a longitudinal insert body (both 74 and 71 are considered the body) and the step of longitudinally compressing  (via tightening the nuts 43) the tension insert (74 and 71) via a tensioning mechanism (the 43s and the 40). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tu with the teachings of Holland by having the longitudinal insert body longitudinally compressed via a tensioning mechanism extending through the center (21) of the longitudinal insert body. This alteration provides the predictable and expected result of the increased tension making the insert body more rigid. 
Regarding claim 20, modified Tu teaches that the tension insert (2) comprises a longitudinal inner tube portion (21) with a plurality of longitudinal fins circumferentially extending from the inner tube portion (fig. 4).
Regarding claim 21, modified Tu teaches that one of the fins terminate with a longitudinal curved plate (28) comprising an outer surface adapted to abut an inner surface of the roller tube (as shown in fig. 4). Modified Tu does not teach that each fin terminate with a longitudinal curved plate comprising an outer surface adapted to abut an inner surface of the roller tube. 
	The courts have held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced, in re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Tu so that each fin terminates with a longitudinal curved plate comprising an outer surface adapted to abut an inner surface of the roller tube. This alteration provides the predictable and expected result of the tension insert being able to fit properly inside the roller tube without needed to match the exact fin with the recessed component 13.
Regarding claim 22, modified Tu teaches that the inner tube portion (21) comprises a through bore (into which extends the threaded rod from the modification to claim 19) extending therethrough and wherein the tensioning mechanism comprises a rod (40 from Holland) extending within the through bore and at least one tensioning member (43 from Holland) that interacts with the rod to compress the insert body (tightening 43 works to compress the insert body).
Claim(s) 1-8, 10-17, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Tu (US8051993) in view of Brown (US4286777).
Regarding claim 1, Tu teaches  a roller shade for selectively covering an architectural opening (as shown in fig. 1) and which reduces deflection (due to components inside the tube) in the roller shade comprising: a longitudinal roller tube (1); a shade material attached (6) to the roller tube; and a tension insert (2) inserted within the roller tube (fig. 2), wherein the tension insert comprises a longitudinal insert body (the entire piece is considered the body). Tu does not teach that the longitudinal insert body is longitudinally compressed via a tensioning mechanism.
	Brown teaches (fig. 2) a tension insert (20) with a longitudinal insert body that is longitudinally compressed (via tightening the nut 28) via a tensioning mechanism (26 and 28). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tu with the teachings of Brown by having the longitudinal insert body longitudinally compressed via a tensioning mechanism extending through the center (21) of the longitudinal insert body. This alteration provides the predictable and expected result of the increased tension making the insert body more rigid. 
Regarding claim 2, modified Tu teaches that the tension insert (2) comprises a longitudinal inner tube portion (21) with a plurality of longitudinal fins (22, three of them) circumferentially extending from the inner tube portion (shown in fig. 4).
Regarding claim 3, modified Tu teaches that the plurality of longitudinal fins are equidistant from each other (fig. 4).
	Regarding claim 4, modified Tu teaches that the plurality of longitudinal fins comprise three fins (fig. 4).
	Regarding claim 5, modified Tu teaches that one of the fins terminate with a longitudinal curved plate (28) comprising an outer surface adapted to abut an inner surface of the roller tube (as shown in fig. 4). Modified Tu does not teach that each fin terminate with a longitudinal curved plate comprising an outer surface adapted to abut an inner surface of the roller tube. 
	The courts have held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced, in re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Tu so that each fin terminates with a longitudinal curved plate comprising an outer surface adapted to abut an inner surface of the roller tube. This alteration provides the predictable and expected result of the tension insert being able to fit properly inside the roller tube without needed to match the exact fin with the recessed component 13.
Regarding claim 6, modified Tu teaches that each fin terminates with a surface area adapted to abut an inner surface of the roller tube (as shown in fig. 4).
Regarding claim 7, modified Tu teaches that the inner tube portion (21) is cylindrical in shape (fig. 3).
Regarding claim 8, modified Tu teaches that the inner tube portion (21) comprises a through bore extending therethrough (after the modification to claim 1 above) and wherein the tensioning mechanism comprises a rod (26 from Brown) extending within the through bore and at least one tensioning member (28 from Brown) that interacts with the rod to compress the insert body.
	Regarding claim 10, modified Tu teaches that the rod (26) comprises a threaded rod (58) on one of its ends and a bolt head (26 is pointing to the bolt head) on its opposite end (fig. 2 of Brown), and wherein the at least one tensioning member (28) comprise a threaded nut (fig. 2) adapted to threadably couple to the threaded rod to longitudinally compress the insert body between the bolt head and the threaded nut (tightening the nut compresses the insert body that is found between the bolt head and the nut according to the modification as found in claim 1 above).
Regarding claim 11, modified Tu teaches that one of the fins terminate with a longitudinal curved plate (28) comprising an outer surface adapted to abut an inner surface of the roller tube (as shown in fig. 4). Modified Tu does not teach that each fin terminate with a longitudinal curved plate comprising an outer surface adapted to abut an inner surface of the roller tube. 
	The courts have held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced, in re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Tu so that each fin terminates with a longitudinal curved plate comprising an outer surface adapted to abut an inner surface of the roller tube. This alteration provides the predictable and expected result of the tension insert being able to fit properly inside the roller tube without needed to match the exact fin with the recessed component 13.
Regarding claim 12, modified Tu teaches that the tension insert (2) is substantially centered with respect to the roller tube (as shown in fig. 4).
Regarding claim 13, modified Tu teaches that the insert body  (the entire piece 2 is considered the body) comprises a length selected from a range of about 50% of a length of the roller tube to about 75% of the length of the roller tube (fig. 5 shows that the length is about 50% of the length of the roller tube).
Regarding claim 14, modified Tu teaches that the insert body (the entire piece 2 is considered the body) is compressed to a position where the roller tube is substantially straight (figure 5 shows the roller tube being substantially straight).
Regarding claim 15, modified Tu teaches that the insert body (the entire piece 2 is considered the body) is compressed to a position where the deflection in the roller tube is substantially removed (figure 5 shows the roller tube having any deflection substantially removed).
Regarding claim 16, modified Tu teaches that the insert body (the entire piece 2 is considered the body) is compressed (via the nuts) to a position prior to when the insert body begins to bow in an opposite direction (due to the compression) from the deflection (sag in the roller tube) in the roller tube.
Regarding claim 17, modified Tu teaches that the position is determined using the size of the roller tube (the size of the roller tube changes how much it sags, which in turn changes the position because the position is the point right before the compression begins to correct the sag).
Regarding claim 19, Tu teaches a method for reducing deflection in a roller shade (fig. 1) that selectively covers an architectural opening comprising the steps of: inserting a tension insert (2, fig. 2) within a longitudinal roller tube (1) of the roller shade, wherein the roller shade further comprises a shade material (6) attached to the roller tube (fig. 1). Tu does not teach the step of longitudinally compressing the tension insert via a tensioning mechanism.
	Brown teaches (fig. 2) a tension insert (20) with a longitudinal insert body and the step of longitudinally compressing (via tightening the nut 28) the tension insert (20) via a tensioning mechanism (26 and 28). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tu with the teachings of Brown by having the longitudinal insert body longitudinally compressed via a tensioning mechanism extending through the center (21) of the longitudinal insert body. This alteration provides the predictable and expected result of the increased tension making the insert body more rigid. 
Regarding claim 20, modified Tu teaches that the tension insert (2) comprises a longitudinal inner tube portion (21) with a plurality of longitudinal fins circumferentially extending from the inner tube portion (fig. 4).
Regarding claim 21, modified Tu teaches that one of the fins terminate with a longitudinal curved plate (28) comprising an outer surface adapted to abut an inner surface of the roller tube (as shown in fig. 4). Modified Tu does not teach that each fin terminate with a longitudinal curved plate comprising an outer surface adapted to abut an inner surface of the roller tube. 
	The courts have held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced, in re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Tu so that each fin terminates with a longitudinal curved plate comprising an outer surface adapted to abut an inner surface of the roller tube. This alteration provides the predictable and expected result of the tension insert being able to fit properly inside the roller tube without needed to match the exact fin with the recessed component 13.
Regarding claim 22, modified Tu teaches that the inner tube portion (21) comprises a through bore (into which extends the threaded rod from the modification to claim 19) extending therethrough and wherein the tensioning mechanism comprises a rod (26 from Brown) extending within the through bore and at least one tensioning member (28 from Brown) that interacts with the rod to compress the insert body (tightening 28 works to compress the insert body).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R SHEPHERD whose telephone number is (571)272-5657. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on (571) 270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S./Examiner, Art Unit 3634                                                                                                                                                                                         

/Johnnie A. Shablack/Primary Examiner, Art Unit 3634